DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 10, 11, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. “Muruganathan” US 2021/0321353 in view of Huang et al. “Huang” US 10873936.

Regarding claims 7 and 11, Muruganathan teaches a method and a terminal comprising: 
A receiver that receives a downlink control information (DCI) for scheduling a physical uplink shared channel (PUSCH) over more than two slots (PUSCH is scheduled by the DCI; Paragraphs 28 and 122.  Paragraph 151 discloses there are a plurality of slots which the PUSCH can be transmit according to the DCI); and 
A processor that, if a slot indicated by a feedback timing indicator field for hybrid automatic repeat request-acknowledgement (HARQ-ACK) information overlaps with two slots among the more than two slots, determining whether to transmit the HARQ-ACK information in the two slots in the PUSCH (a HARQ-timing-indicator field indicates slots can overlap with a downlink slot in which the DCI triggers data transmission/ Paragraphs 198 and 204).  Muruganathan does not expressly disclose a DAI value within the DCI; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.

Regarding claim 10 and 13, Muruganathan does not expressly disclose if the terminal is configured with semi-static HARQ codebook using the DAI to transmit; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. Further, this is performed when the device is utilizing semi-static HARQ codebooks; Column 8 lines 5-6.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include a terminal configured with semi-static HARQ codebooks as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 5-6 and 27-35.

Regarding claim 15, Muruganathan teaches a base station (Paragraph 58 and Figure 16 show a base station in communication with a UE) comprising: 
A transmitter that transmits a downlink control information (DCI) for scheduling a physical uplink shared channel (PUSCH) over more than two slots (PUSCH is scheduled by the DCI; Paragraphs 28 and 122.  Paragraph 151 discloses there are a plurality of slots which the PUSCH can be transmit according to the DCI); and 
A processor that controls reception of HARQ-ACK information wherein if a slot indicated by a feedback timing indicator field for hybrid automatic repeat request-acknowledgement (HARQ-ACK) information overlaps with two slots among the more than two slots, determining whether to transmit the HARQ-ACK information in the two slots in the PUSCH (a HARQ-timing-indicator field indicates slots can overlap with a downlink slot in which the DCI triggers data transmission/ Paragraphs 198 and 204).  Muruganathan does not expressly disclose a DAI value within the DCI; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. 

Regarding claim 16, Muruganathan teaches system (Figure 16 and paragraph 58 disclose a UE in communication with a base station) comprising: 
A terminal that comprises a receiver that receives a downlink control information (DCI), from a base station, for scheduling a physical uplink shared channel (PUSCH) over more than two slots (PUSCH is scheduled by the DCI; Paragraphs 28 and 122.  Paragraph 151 discloses there are a plurality of slots which the PUSCH can be transmit according to the DCI); and 
A processor that, if a slot indicated by a feedback timing indicator field for hybrid automatic repeat request-acknowledgement (HARQ-ACK) information overlaps with two slots among the more than two slots, determining whether to transmit the HARQ-ACK information in the two slots in the PUSCH (a HARQ-timing-indicator field indicates slots can overlap with a downlink slot in which the DCI triggers data transmission/ Paragraphs 198 and 204).  Muruganathan does not expressly disclose a DAI value within the DCI; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include the DCI carries DAI as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 27-35.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan in view of Huang and further in view of Ying et al. “Ying” US 2018/0279327.

Regarding claim 8, while the prior art teaches transmitting in a plurality of slots the prior art does not disclose PUSCH repetition transmissions.  Ying teaches that the UE can be configured with PUSCH repetition for slot-based PUSCH.  The device performs the repetitions on a plurality of slots; Paragraph 161.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include PUSCH repetition as taught by Ying.
	One would be motivated to make the modification such that the UE can properly transmit data on the various resources as taught by Ying; Paragraph 161.

Claim(s) 9, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan in view of Huang and further in view of Yang et al. “Yang” US 2015/0249975.

Regarding claims 9 and 12, the prior art does not disclose the DAI being 1 or 0 and transmitting (or not) the HARQ ACK in the PUSCH.   Yang teaches for HARQ-ACK, if the value is 0, the DAI field is not used to process the transmitting of the HARQ-ACK (i.e. does not transmit on the PUSCH) and if it does have a value of a 1, the field is used for transmitting the HARQ-ACK on the PUSCH; Paragraphs 5 and 157.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a DAI dictating how the HARQ-ACK is transmit with respect to the PUSCH as taught by Yang..
	One would be motivated to make the modification such that the UE can properly transmit a HARQ-ACK or not taught by Yang; Paragraphs 5 and 157.

Regarding claim 14, Muruganathan does not expressly disclose if the terminal is configured with semi-static HARQ codebook using the DAI to transmit; however, Huang teaches that the DCI carries the DAI field for the purposes of transmitting HARQ-ACK in slots; Column 8 lines 27-35. Further, this is performed when the device is utilizing semi-static HARQ codebooks; Column 8 lines 5-6.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Muruganathan to include a terminal configured with semi-static HARQ codebooks as taught by Huang.
	One would be motivated to make the modification such that the UE can properly report HARQ-ACK as taught by Huang; Column 8 lines 5-6 and 27-35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419